Citation Nr: 1540437	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-06 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis of the left knee.

2.  Entitlement to an initial compensable evaluation for limitation of extension of the left knee.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from May 1, 1973 to June 6, 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC.

The February 2012 rating decision granted entitlement to service connection for a left knee disability.  It assigned a 10 percent rating for osteoarthritis and a separate noncompensable (0 percent) rating for limitation of extension.  A notice of disagreement with the assigned ratings was received in March 2012, a statement of the case was issued in March 2013, and a substantive appeal was received in March 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his VA Form 9 substantive appeal to the Board, the Veteran requested that he be scheduled for a hearing before a Member of the Board at his local Regional Office (RO).  The Veteran was scheduled for such a hearing, which was to take place in March 2015.  While he failed to report for this hearing, his accredited representative has submitted a statement on the Veteran's behalf explaining that the Veteran had failed to report for the hearing due to health reasons.  The Board finds that the Veteran has demonstrated good cause for his failure to report for the March 2015 hearing and will therefore remand this claim so that his hearing may be rescheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for the requested Board hearing at his local RO.  Appropriate notification should be given to the appellant, and such notification should be documented and associated with the appellant's claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




